      6:19-cv-03195-TMC       Date Filed 11/20/19     Entry Number 7     Page 1 of 8




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

Residences at Century Park,         )               C/A No. 6:19-cv-3195-TMC-JDA
                                    )
                      Plaintiff,    )
                                    )
            v.                      )                        ORDER
                                    )
Tyneisha Goston,                    )
                                    )
                      Defendant.    )
___________________________________ )

       Tyneisha Goston (“Defendant”),1 proceeding pro se and in forma pauperis, files this

action purportedly to remove an eviction proceeding from a state magistrate court to this

federal District Court. This matter is before the undersigned Magistrate Judge pursuant to

28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2), D.S.C. Having reviewed the pleadings

filed in this case in accordance with applicable law, the undersigned concludes that this

action should be summarily remanded to the state court.

                                     BACKGROUND

       This matter arises from a state court eviction action filed in the East Greenville

Summary Court at case number 2019-cv-23-10304388 against Defendant by her landlord,

Residences at Century Park (“Plaintiff”). On November 12, 2019, Defendant filed a

“Petition for Removal and Federal Stay of Eviction Pursuant to 28 USC 1441(B)” along with

a Notice of Removal. [Doc. 1.] Defendant alleges that Plaintiff is attempting to collect a

debt in violation of the Fair Debt Collection Practices Act of 1978 (“FDCPA”) and that the

1
 Goston is the Defendant in the underlying state court proceedings that form the basis for
this removal action. In her Notice of Removal, Goston identifies herself as the “Petitioner”
and Residences at Century Park as the “Respondent.” [Doc. 1.] Because this case is a
removal action from the state court, the Court refers to Goston as the “Defendant” and to
Residences at Century Park as the “Plaintiff.”
      6:19-cv-03195-TMC        Date Filed 11/20/19      Entry Number 7      Page 2 of 8




state court action constitutes unlawful eviction proceedings in violation of the Uniform

Commercial Code of 15 U.S.C. § 1692 (“UCC”). [Id. at 1–2.] Based on these allegations,

Defendant contends that this Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1367(a) and that removal is proper under 28 U.S.C. § 1441(b). [Id.]

                                 STANDARD OF REVIEW

       Under established local procedure in this judicial district, a careful review has been

made of the pro se pleadings. Defendant is proceeding in forma pauperis in this action

pursuant to 28 U.S.C. § 1915, which authorizes the District Court to dismiss a case if it is

satisfied that the action “fails to state a claim on which relief may be granted,” is “frivolous

or malicious,” or “seeks monetary relief against a defendant who is immune from such

relief.” 28 U.S.C. § 1915(e)(2)(B).

       As a pro se litigant, Defendant’s pleadings are accorded liberal construction and held

to a less stringent standard than formal pleadings drafted by attorneys. See Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (per curiam). However, even under this less stringent

standard, this case is subject to summary dismissal. The mandated liberal construction

afforded to pro se pleadings means that if the Court can reasonably read the pleadings to

state a valid claim on which Defendant could prevail, it should do so, but the Court may not

rewrite a petition to include claims that were never presented, Barnett v. Hargett, 174 F.3d

1128, 1133 (10th Cir. 1999), or construct Defendant’s legal arguments for her, Small v.

Endicott, 998 F.2d 411, 417-18 (7th Cir. 1993), or “conjure up questions never squarely

presented” to the court, Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

The requirement of liberal construction does not mean that the Court can ignore a clear



                                               2
      6:19-cv-03195-TMC        Date Filed 11/20/19      Entry Number 7      Page 3 of 8




failure in the pleading to allege facts which set forth a claim cognizable in a federal district

court. See Weller v. Dep’t of Soc. Servs., 901 F.2d 387 (4th Cir. 1990).

       Further, this Court possesses the inherent authority to review pro se pleadings to

ensure that subject matter jurisdiction exists and that a case is not frivolous, even if the

pleadings were not subject to the prescreening provisions of 28 U.S.C. § 1915. See

Mallard v. U.S. Dist. Court, 490 U.S. 296, 307S08 (1989) (“Section 1915(d) . . . authorizes

courts to dismiss a ‘frivolous or malicious’ action, but there is little doubt they would have

power to do so even in the absence of this statutory provision.”); Ross v. Baron, 493 F.

App’x 405, 406 (4th Cir. 2012) (unpublished) (“[F]rivolous complaints are subject to

dismissal pursuant to the inherent authority of the court, even when the filing fee has been

paid . . . [and] because a court lacks subject matter jurisdiction over an obviously frivolous

complaint, dismissal prior to service of process is permitted.”) (citations omitted).

                                        DISCUSSION

       Defendant purports to remove to this Court the eviction proceedings filed in the state

court. However, this action is subject to summary remand because Defendant fails to

demonstrate that this Court has federal subject matter jurisdiction over her claim.

Removal Procedure

       As an initial matter, the undersigned notes that the statute governing the procedure

for the removal of civil actions requires that the Notice of Removal must contain a short and

plain statement of the grounds for removal, together with a copy of all process, pleadings,

and orders served upon Defendant. 28 U.S.C. § 1446. Defendant has failed to comply

with the requirements under the removal statute because she has failed to file a copy of the



                                               3
      6:19-cv-03195-TMC         Date Filed 11/20/19     Entry Number 7       Page 4 of 8




pleadings from the state court served upon her.2 Failure to comply with the procedures for

removal itself may warrant remand. Nat’l Union Fire Ins. Co. v. Louth, 40 F. Supp. 2d 776

(W.D. Va. 1999); see also Ex parte Bopst, 95 F.2d 828, 829 (4th Cir. 1938) (“[I]n removal

proceedings the provisions of the removal statute must be strictly followed, and . . .

procedural matters thus become jurisdictional.”). Defendant did not attach any pleadings

or process filed in the state court to her Notice of Removal. Thus, the action is subject to

remand because Defendant failed to comply with the procedural requirements for removal.

Nevertheless, it is clear from the filings in this case and the state court docket3 that

Defendant is attempting to remove an eviction action for failure to pay rent filed by Plaintiff.

Jurisdiction

       Federal courts are courts of limited jurisdiction, “constrained to exercise only the

authority conferred by Article III of the Constitution and affirmatively granted by federal

statute.” In re Bulldog Trucking, Inc., 147 F.3d 347, 352 (4th Cir. 1998). Accordingly, a

federal court is required, sua sponte, to determine if a valid basis for its jurisdiction exists,

“and to dismiss the action if no such ground appears.” Id. at 352; see also Fed. R. Civ. P.

12(h)(3) (“If the court determines at any time that it lacks subject-matter jurisdiction, the

court must dismiss the action.”). Although the absence of subject matter jurisdiction may



2
 Although her Removal Petition states that “[a] copy of all process, pleadings and orders
served upon defendant in the state court action is attached hereto as Exhibit ‘A,’”
Defendant failed to attach the documents. [Doc. 1 at 2.]
3
 It is appropriate for this Court to take judicial notice of the underlying state court action.
See Philips v. Pitt Cnty. Mem. Hosp., 572 F.3d 176, 180 (4th Cir. 2009) (explaining courts
“may properly take judicial notice of matters of public record”); Colonial Penn Ins. Co. v.
Coil, 887 F.2d 1236, 1239 (4th Cir. 1989) (“We note that ‘the most frequent use of judicial
notice is in noticing the content of court records.’”).

                                               4
      6:19-cv-03195-TMC        Date Filed 11/20/19     Entry Number 7      Page 5 of 8




be raised at any time during the case, determining jurisdiction at the outset of the litigation

is the most efficient procedure. Lovern v. Edwards, 190 F.3d 648, 654 (4th Cir. 1999).

There is no presumption that a federal court has jurisdiction over a case, Pinkley, Inc. v.

City of Frederick, 191 F.3d 394, 399 (4th Cir. 1999), and a litigant must allege facts

essential to show jurisdiction in his pleadings, McNutt v. Gen. Motors Acceptance Corp.,

298 U.S. 178, 189 (1936); see also Dracos v. Hellenic Lines, Ltd., 762 F.2d 348, 350 (4th

Cir. 1985) (“[P]laintiffs must affirmatively plead the jurisdiction of the federal court.”). As

such, Federal Rule of Civil Procedure 8(a)(1) requires that the complaint provide “a short

and plain statement of the grounds for the court’s jurisdiction[.]” A district court may sua

sponte remand a case to state court based on lack of subject matter jurisdiction. Ellenburg

v. Spartan Motors Chassis, Inc., 519 F.3d 192, 196 (4th Cir. 2008).

       Generally, federal district courts have original jurisdiction over two types of cases,

referred to as (1) federal question cases, pursuant to 28 U.S.C. § 1331, and (2) diversity

cases, pursuant to 28 U.S.C. § 1332. As discussed below, the allegations contained in

Defendant’s Notice of Removal and the causes of action in the underlying state court

proceedings do not fall within the scope of either form of this Court’s limited jurisdiction.

       Federal Question Jurisdiction

       Here, Defendant appears to identify defenses or counterclaims under federal laws,

specifically the UCC and FDCPA, and thus appears to remove this action based on this

Court’s federal question jurisdiction. Federal question jurisdiction arises from 28 U.S.C. §

1331, which provides that the “district courts shall have original jurisdiction of all civil

actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C.

§ 1331. To determine whether a plaintiff’s claims “arise under” the laws of the United

                                              5
      6:19-cv-03195-TMC        Date Filed 11/20/19     Entry Number 7      Page 6 of 8




States, courts typically use the “well-pleaded complaint rule,” which focuses on the

allegations of the complaint. Prince v. Sears Holdings Corp., 848 F.3d 173, 177 (4th Cir.

2017) (citing Aetna Health Inc. V. Davila, 542 U.S. 200, 207 (2004)). “In other words,

federal question jurisdiction exists ‘only when a federal question is presented on the face

of the plaintiff’s properly-pleaded complaint.’” Burbage v. Richburg, 417 F. Supp. 2d 746,

749 (D.S.C. 2006) (citing Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987); King v.

Marriott Int’l, Inc., 337 F.3d 421, 426 (4th Cir. 2003)). The removing defendant has the

burden of establishing subject matter jurisdiction. Mulcahey v. Columbia Organic Chems.

Co., Inc., 29 F.3d 148, 151 (4th Cir. 1994).

       In her Notice of Removal, Defendant alleges that federal question jurisdiction exists

because this case involves violations of the UCC and the FDCPA. However, to the extent

Defendant seeks federal question jurisdiction by way of defenses or counterclaims

asserting federal law, such counterclaims do not allow removal of the action.             See

Caterpillar, 482 U.S. at 392 and Holmes, 535 U.S. at 831. Defendant’s attempts to raise

federal issues pursuant to the UCC or the FDCPA simply do not create federal jurisdiction

because “actions in which [state court] defendants merely claim a substantive federal

defense to a state law claim do not raise a federal question.” In re Blackwater Sec.

Consulting, LLC, 460 F.3d 576, 584 (4th Cir. 2006). “The basis of federal question

jurisdiction [ ] must appear upon the face of the state court complaint, and it cannot be

supplied by reference to the answer or petition.” Gully v. First Nat’l Bank, 299 U.S. 109

(1936). Here, the underlying state court action involves eviction proceedings, which are

purely state law claims. Accordingly, federal question jurisdiction does not exist in this case

to consider Defendant’s UCC and FDCPA claims.

                                               6
      6:19-cv-03195-TMC        Date Filed 11/20/19    Entry Number 7       Page 7 of 8




       Diversity Jurisdiction

       Likewise, Defendant fails to plead any facts showing the diversity statute’s

requirements are satisfied. The diversity statute requires complete diversity of the parties

and an amount in controversy in excess of $75,000. See 28 U.S.C. § 1332(a). Defendant

has not alleged facts showing that the amount in controversy requirement is met under the

statute. Accordingly, the Court finds that the pleadings fail to satisfy the amount in

controversy requirement of 28 U.S.C. § 1332(a).

       Thus, the Court finds Defendant has failed to allege facts to establish that this Court

has subject matter jurisdiction over her claims under either federal question or diversity

grounds, and, therefore, the action should be remanded to the state court for disposition.4




4
 Numerous courts have held that “a motion to remand is nondispositive and can be
determined by a magistrate judge by final order.” City of Jackson, Miss. v. Lakeland
Lounge of Jackson, Inc., 147 F.R.D. 122, 124 (S.D. Miss. 1993); see also Richards v.
Belcher, No. 4:17-cv-1271-RBH-TER, 2017 WL 2177903, at *2 (D.S.C. May 18, 2017)
(collecting cases). This is so because “a motion to remand is not specifically listed in
Section 636(b)(1)(A) as a matter excepted from disposition by the magistrate judge” and
because “remand does not reach the merits of the underlying dispute but instead decides
only the question of whether removal to the federal court was proper.” City of Jackson,
Miss., 147 F.R.D. at 124. In this case, Defendant has previously been put on notice that
this District Court is without jurisdiction to resolve a state court eviction case. Indeed,
Defendant filed a previous case in this Court, attempting to remove a state court eviction
action on the same grounds as those in the present case. See Goston v. Powers
Properties LLC, No. 8:18-cv-1265-TMC-JDA (D.S.C. May 8, 2018). In that case, the
undersigned issued a Report and Recommendation, recommending sua sponte remand
for lack of jurisdiction. The District Court adopted the Report and Recommendation and
remanded the case. Thus, the undersigned concludes that issuing an Order to remand this
case to the state court, rather than a Report and Recommendation, would serve the
interests of justice and conserve judicial resources.

                                              7
      6:19-cv-03195-TMC        Date Filed 11/20/19      Entry Number 7      Page 8 of 8




                                       CONCLUSION

       IT IS THEREFORE ORDERED that this action be REMANDED to the East

Greenville Summary Court. IT IS FURTHER ORDERED that the Clerk of Court shall not

immediately certify this Order to the East Greenville Summary Court. Rather, if the parties

fail to file an appeal or written objections to this Order within fourteen days after this Order

is filed, the Clerk of Court shall then certify this Order to the East Greenville Summary

Court. If, however, either party files an appeal or written objections to this Order, the Clerk

of Court, at the end of the fourteen-day period, shall forward the case file and any appeal

or objections to the assigned United States District Judge for final disposition.

       IT IS SO ORDERED.

                                            s/Jacquelyn D. Austin
                                            United States Magistrate Judge

November 20, 2019
Greenville, South Carolina




                                               8
